

Exhibit 10.43
GENERAL RELEASE AGREEMENT


THIS GENERAL RELEASE AGREEMENT (the "General Release Agreement") dated as of
this 3rd day of May, 2013, is made by and between Alfred Mockett (hereinafter
referred to as "Executive"), and Dex One Corporation (hereinafter, unless the
context indicates to the contrary, deemed to include its subsidiaries,
partnerships, affiliates, predecessors, successors and assigns and referred to
as the "Company").


WHEREAS, Executive has been employed by the Company pursuant to the terms and
conditions of an Employment Agreement, dated as of September 6, 2010 (the
"Employment Agreement");


WHEREAS, Section 8(g) of the Employment Agreement provides that in order for
Executive to receive payments and/or benefits under Sections 8(c) or 8(d)
thereof, as applicable, he must timely execute, and not revoke, this General
Release Agreement at each relevant time; and


WHEREAS, capitalized terms used herein without definition shall have the
meanings given to such terms in the Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises provided
in the Employment Agreement, including but not limited to the benefits to be
provided to Executive thereunder, and specifically in connection with the
payments and benefits to be provided to Executive under Section 8(d) of the
Employment Agreement, Executive agrees as follows:


1. Release.


a. Except with respect to Executive's rights under the Employment
Agreement,under any pension or 401(k) retirement plans, welfare plans, rights to
seek indemnity or other similar benefits and equity award agreements applicable
to Executive, Executive, Executive's representatives, heirs, successors and
assigns release and forever discharges the Company and its predecessors,
successors, assigns, subsidiaries, and affiliates, and its and their past and
present directors, officers, executives, employees, attorneys, insurers, agents
and trustees or administrators of any Company plan from any and all claims,
demands, debts, damages, injuries, actions or rights of action of any nature
whatsoever, including but not limited to claims under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act
(collectively "Executive's Claims"), whether known or unknown, which Executive
had, now has or may have (provided, however, that Executive's Claims accruing
after the Effective Date (as defined in Section 6 below) shall not be released
hereby) against the Company, its predecessors, successors, assigns,
subsidiaries, and affiliates, and its and their past and present directors,
officers, executives, attorneys, insurers, agents and trustees or administrators
of any Company plan, including, without limitation, Executive's Claims relating
to or arising out of Executive's employment with the Company, or for
compensation for such employment, including any claims for severance under any
severance plan or practice maintained by the Company. Executive represents that
Executive has not filed any action, complaint, charge, grievance or arbitration
against the Company or any of its predecessors,



--------------------------------------------------------------------------------







successors, assigns, subsidiaries, and affiliates, and its and their past and
present directors, officers, executives, employees, attorneys, agents and
trustees or_administrators of any Company plan with respect to any Executive
Claims.


b. Executive covenants that neither Executive, nor any of Executive's respective
heirs, representatives, successors or assigns, will commence, prosecute or cause
to be commenced or prosecuted against the Company or any of its predecessors,
successors, assigns, subsidiaries, and affiliates, and its and their past and
present directors, officers, executives, employees, attorneys, insurers, agents
and trustees or administrators of any Company plan any action or other
proceeding based upon any claims, demands, causes of action, obligations,
damages or liabilities which are to be released by this General Release
Agreement, nor will Executive seek to challenge the validity of this General
Release Agreement, except that this covenant not to sue does not affect
Executive's future right to enforce appropriately in a court of competent
jurisdiction the applicable terms of the Employment Agreement, including the
exhibits attached thereto relating to indemnity and/or equity grants.


c. By releasing the claims described in this Section 1, Executive does not waive
any claims that cannot be waived as a matter of law, including the right to file
a charge with the Equal Employment Opportunity Commission; provided, however,
that Executive is waiving any right to share or participate in any monetary
award resulting from the prosecution of any such charge.


2. Review of Release. Executive acknowledges that (a) Executive has been advised
to consult with an attorney before executing this General Release Agreement and
that Executive has been advised by an attorney or has knowingly waived
Executive's right to do so, (b) Executive has been offered a period of at least
forty-five (45) days to consider the release of claims included in this General
Release Agreement, such period commencing on April 27, 2013, the date this
General Release Agreement was delivered to Executive, (c) Executive has a period
of seven (7) days from the date he executes this General Release Agreement
within which to revoke it and that this General Release Agreement will not
become effective or enforceable until the expiration of this seven (7) day
revocation period, (d) Executive fully understands the terms and contents of
this General Release Agreement and freely, voluntarily, knowingly and without
coercion enters into this General Release Agreement, and (e) the waiver or
release by Executive of rights or claims Executive may have under Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Fair Labor Standards Act, the Americans with
Disabilities Act, the Rehabilitation Act, the Worker Adjustment and Retraining
Act, the Family and Medical Leave Act, the Equal Pay Act (all as amended) and/or
any other local, state or federal law dealing with employment or the termination
thereof is knowing and voluntary and, accordingly, that it shall be a breach of
this General Release Agreement to institute any action or to recover any damages
that would be in conflict with or contrary to this acknowledgment or the
releases Executive has granted hereunder. Executive also understands that in
order to be eligible to receive the consideration set forth in this General
Release Agreement, Executive must sign this General Release Agreement (and not
revoke it) and comply with all of its terms and provisions. Executive is
specifically informed that in connection with the merger of the Company, the
entire senior leadership team of the Company will be exiting the business
shortly




2



--------------------------------------------------------------------------------





after closing. These senior leadership team members have been selected for
termination. Attached as Appendix A is a list of the job titles and ages of the
senior leadership team. No other senior leadership team members were retained.
Executive understands and agrees that the Company's acknowledgment of this
General Release Agreement, payment of money and other benefits to Executive and
Executive's signing of this General Release Agreement, does not in any way
indicate that Executive has any viable claims against the Company or that the
Company admits any liability whatsoever. This General Release Agreement shall be
executed and returned to the Company by Executive on or before June 11, 2013,
but not before the Date of Termination.


3. Employment Agreement. Executive shall enjoy his rights under and continue to
be bound by the remaining terms of the Employment Agreement and nothing herein
shall relieve Executive or the Company of any obligations under such Employment
Agreement that otherwise apply.
.


4. Section 280G. If, after a final determination by Internal Revenue Service, it
is determined that a portion of the Total Payments (as defined in the Employment
Agreement) are subject to the Excise Tax (as defined in the Employment
Agreement) and Golden Parachutes Tax Solutions, LLC ("Valuation Firm") (or such
other party reasonably acceptable to the parties) determines that due to the
Excise Tax, the Total Amounts should have been reduced to the Safe Harbor Amount
(as defined in the Employment Agreement), as calculated and in accordance with
the provisions of Section I0(b) of the Employment Agreement (any such
overpayment, the "Overpayment"), then any such Overpayment paid or distributed
by the Company to or for the benefit of the Executive shall be repaid by the
Executive to the Company; provided, however, that no such repayment shall be
required if and to the extent such deemed repayment would not either reduce the
amount on which the Executive is subject to tax under Sections 1 and 4999 of the
Code or generate a refund of such taxes.


5. Severability. If for any reason anyone or more of the provisions of this
General Release Agreement shall be held or deemed to be inoperative,
unenforceable or invalid by a court of competent jurisdiction, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or rendering any other provisions of this General Release
Agreement inoperative, unenforceable or invalid. In any such event, such
provision shall be read by such court to be as broad and restrictive as possible
without being found to be inoperative, unenforceable or invalid.


6. Governing Law. This General Release Agreement shall be construed in
accordance with the laws of the State of New York, without giving effect to the
conflict of laws provisions thereof, except to the extent superseded by
applicable federal law.


7. Effective Date. This General Release Agreement shall be effective as of the
date the 7-day revocation period under Section 2 expires ("Effective Date").


8. Counterparts. This General Release Agreement may be signed in counterparts,
each of which shall be deemed an original, with all counterparts taken together
representing one and the same General Release Agreement, with the same effect as
if all of the signatures were upon the same instrument.




--------------------------------------------------------------------------------











[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------















IN WITNESS WHEREOF, Executive has hereunder executed this General Release
Agreement.






.


                            
EXECUTIVE
 
/s/ Alfred T. Mockett
Alfred T. Mockett
 
Dated: 5-3-13



                            
DEX ONE CORPORATION
 
/s/ Mark W. Hianik,
Mark W. Hianik,
 
Its: Senior Vice President, General Counsel
     and Chief Administrative Officer
 
Dated: 4-29-2013









--------------------------------------------------------------------------------



.•.
APPENDIX A


Job titles and ages of all senior leadership team members who were selected for
separation


Job Title
Age
President and CEO
64
EVP and CFO
46
EVP Sales and Marketing
57
SVP, General Counsel and Chief Administrative Officer
53
SVP Communications
44
SVP and Chief Strategy Officer
50
SVP Operations
60
VP, Acting Chief Technology Officer
47



Job titles and ages of all senior leadership team members who were NOT selected
for separation


NONE


